Title: To John Adams from Timothy Pickering, 6 October 1798
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Trenton Oct. 6. 1798.

This morning I received a letter from the American Consul at Naples. Unfortunately it is without date: the details of facts do however show that it was very lately written: an extract is inclosed.—Last evening I received a letter from the American Consul at Gibraltar dated August 10th, by which it appears that they had no news of the two fleets under Buonaparte & Nelson later than they had derived from the French frigate la Sensible which was captured and carried in there by the English frigate the Sea-Horse: consequently the several reports from Malaga, of engagements of the two fleets must be confounded.
I received last evening a letter dated at Knoxville Sept. 15th from a very worthy and respectable Virginian, who in his tour went through several of the back counties of Virginia, and with “a very few exceptions in Montgomery & Washington counties, of persons who find themselves sinking fast in public estimation, the mass of the citizens (he says) are orderly and well disposed.” This gentleman’s acquaintance was general in the back counties. He has also passed thro’ the counties of Washington, Sullivan, Hawkins, Jefferson and Granger, in Tennessee, “and with very few exceptions indeed, the people (he says) are federal.”
On the subject of the Indian Treaty now pending, he says “much satisfaction appears amongst the citizens, from the prospect of success with the Indians.” “What of the Indians I saw here, confirm the idea.”
These pieces of intelligence seemed to be of sufficient importance to be communicated to you. The departure of the French minister from Naples, and the other information of Consul Mathieu, of the prospect of a renewed war between the Emperor and France, coincide with the tenor of Mr. King’s latest communications, in the letters I forwarded to you this week.
I have the honor to be / with great respect, / sir, your most obt. servant,
Timothy Pickering